Case 2:19-cv-09367-JMV-SCM Document 11 Filed 07/23/20 Page 1 of 4 PageID: 97



Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    LAKISHA BANKS,
                                                                Civil Action No. 19-9367
                 Plaintiff,

         v.                                                      OPINION & ORDER

    FBI, UNION COUNTY POLICE, et al.,

                 Defendants.


John Michael Vazquez, U.S.D.J.

         Plaintiff Lakisha Banks brings this action in forma pauperis pursuant to 28 U.S.C. § 1915.

D.E. 1. This Court previously granted her application to proceed in forma pauperis but dismissed

her Second Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) because it failed to state

a claim upon which relief could be granted. D.E. 5 (“Prior Op.”). The Court provided Plaintiff

with leave to file an amended complaint, and Plaintiff’s Third Amended Complaint was filed on

October 3, 2020. 1 D.E. 9. For the reasons discussed below, the Court DISMISSES Plaintiff’s

Third Amended Complaint (D.E. 9) (“TAC”).

         When allowing a plaintiff to proceed in forma pauperis, a court must review the complaint

and dismiss the action if it (i) is frivolous or malicious, (ii) fails to state a claim upon which relief

may be granted, or (iii) seeks monetary relief against a defendant who is immune. 28 U.S.C. §




1
  Plaintiff filed her original Complaint, D.E. 1; her First Amended Complaint, D.E. 3; and her
Second Amended Complaint, D.E. 4; before the Court could perform the necessary screening of
the pleading. On June 27, 2019, the Court reviewed and dismissed the Second Amended
Complaint, D.E. 4, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) because it failed to state a claim upon
which relief could be granted.
Case 2:19-cv-09367-JMV-SCM Document 11 Filed 07/23/20 Page 2 of 4 PageID: 98



1915(e)(2)(B). When considering dismissal under Section 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief can be granted, the Court must apply the same standard of review as that

for dismissing a complaint under Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana,

506 F. App’x 120, 122 (3d Cir. 2012). To state a claim that survives a Rule 12(b)(6) motion to

dismiss, a complaint must contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Because Plaintiff is proceeding pro se, the Court construes the pleading liberally and holds the

pleading to a less stringent standard than those filed by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). “The Court need not, however, credit a pro se plaintiff's ‘bald assertions’ or ‘legal

conclusions.’” D’Agostino v. CECOM RDEC, 2010 WL 3719623, at *1 (D.N.J. Sept. 10, 2010).

       Plaintiff names as Defendants the FBI, Homeland Security, Roselle Police Department,

Union County Police Department, and the State of New Jersey. TAC at 2.

       In the Court’s prior opinion, dated June 27, 2019, Defendants the FBI and the State of New

Jersey were dismissed with prejudice on the basis of sovereign immunity. Prior Op. at 3.

Similarly, sovereign immunity applies to Defendant Homeland Security. “Without a waiver of

sovereign immunity, a court is without subject matter jurisdiction over claims against federal

agencies or officials in their official capacities.” Treasurer of N.J. v. U.S. Dep’t of Treasury, 684

F.3d 382, 395 (3d Cir. 2012) (citing United States v. Mitchell, 445 U.S. 535, 538 (1980)). A waiver

of sovereign immunity “must be unequivocally expressed in the statutory text.” Lane v. Pena, 518

U.S. 187, 192 (1996). Plaintiff has not cited to any waiver of sovereign immunity. Therefore, the

Department of Homeland Security is dismissed with prejudice based on sovereign immunity.



                                                 2
Case 2:19-cv-09367-JMV-SCM Document 11 Filed 07/23/20 Page 3 of 4 PageID: 99



        In the Third Amended Complaint, Plaintiff alleges, “Since 2016 September I have been

illegal surveillance (sic) and have had my life endanger (sic)” by the named Defendants. TAC at

3. Plaintiff claims the alleged daily illegal surveillance has occurred at her house and place of

employment. Id. at 4. Plaintiff requests five hundred million dollars in compensation “for mental

and physical abuse” and an injunction to stop the surveillance and “harassment.” Id. at 3.

        Plaintiff included numerous attachments to the TAC made up of letters, various court

filings, photos of law enforcement vehicles, and other documents to her Complaint. D.E. 9-1.

Plaintiff included a letter she wrote on September 12, 2019. Id. at 8. In this letter, Plaintiff states

that named Defendants “continue to violate my rights on daily basis” through “ongoing harassment

and illegal surveillance.” Id. She claims that she sees Roselle Police Department cars following

her daily and that “FBI just trails me around in unmarked cars all day long.” Id. Plaintiff also

attached letters signed by a relative and a person she provides care for, both of whom claim they

have witnessed marked and unmarked law enforcement vehicles follow Plaintiff and near

Plaintiff’s place of work. Id. at 9-11.

        Plaintiff is likely attempting to bring a claim pursuant to 42 U.S.C. § 1983. Assuming that

Plaintiff is alleging a violation of her civil rights, she does not provide specific facts to sufficiently

allege a plausible claim of any violation of her rights. For example, if law enforcement is

conducting lawful surveillance of Plaintiff in public spaces, there is no violation of Plaintiff’s

rights. Assuming that Plaintiff is correct and that she is under surveillance, she does not clearly

allege that unlawful surveillance is occurring.         While Plaintiff states in the TAC that the

surveillance is “illegal,” that characterization on its own is conclusory, lacking any specific factual

allegations to support it. Therefore, Plaintiff fails to plausibly state a claim against Defendants.




                                                    3
Case 2:19-cv-09367-JMV-SCM Document 11 Filed 07/23/20 Page 4 of 4 PageID: 100



The Court dismisses Plaintiff’s Third Amended Complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

        A court must grant leave to amend a complaint “absent evidence that amendment would

be futile or inequitable.” Shane v. Fauver, 213 F.3d 113, 116-17 (3d Cir. 2000). An amended

complaint would be futile if it “would fail to state a claim upon which relief could be granted.” Id.

at 115. In light of the noted deficiencies and the fact that this pleading is Plaintiff’s third

amendment, the finds that any further attempt to amend would be futile. In its Prior Opinion, the

Court also noted that Plaintiff may be attempting to bring a Section 1983 action and indicated that

Plaintiff had not alleged sufficient facts to make such a claim plausible. Prior Op. at 4. Despite

this ruling, Plaintiff again provides conclusory allegations and also again renames Defendants who

the Court previously dismissed with prejudice. Therefore, the Court dismisses the claims with

prejudice. 2

        For the foregoing reasons, and for good cause shown,
                       23rd
        IT IS on this _____ day of July, 2020,

        ORDERED that Plaintiff’s Third Amended Complaint, D.E. 9, is DISMISSED with

prejudice; and it is further

        ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff

by certified mail return receipt; and it is further

        ORDERED that the Clerk of the Court is directed to close this matter.


                                                           ______________________________
                                                           __________________________________
                                                                                           ____
                                                                                              _
                                                          JOHN NMMICHAEL      VAZQUEZ,
                                                                   ICHAEL VAZQUEZ         U.S.D.J.
                                                                                      Z, U.
                                                                                          U S..D.J
                                                                                            S




2
 A dismissal with prejudice means that Plaintiff cannot file another amended complaint attempting
to cure the deficiencies noted herein.
                                                      4
